 

Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

THIS AGREEMENT and GENERAL RELEASE (the “Agreement”), made and effective for all
purposes and in all respects as of January 19, 2017, by and between Science
Applications International Corporation, (“EMPLOYER”) and Kimberly Admire
(“EMPLOYEE”), (collectively, “the parties.”)

WHEREAS, EMPLOYER AND EMPLOYEE have agreed that EMPLOYEE’s employment with
EMPLOYER will terminate on April 14, 2017;

WHEREAS, from February 4, 2017, through and including April 14, 2017, EMPLOYEE
will be on a paid leave, but will be available for any and all projects assigned
by EMPLOYER;

WHEREAS, the parties desire that EMPLOYEE’S employment end with an Agreement;

WHEREAS, EMPLOYER has agreed to provide certain consideration to EMPLOYEE, as
specified below, in return for this Agreement;

WHEREAS, EMPLOYEE has made commitments and promises of acknowledged value to
EMPLOYER; and,

WHEREAS, each party to this Agreement has made the decision and determination
that it or she has sufficient information necessary to enter into and execute
this Agreement.

NOW, THEREFORE, in consideration of the agreements, covenants, releases, and
obligations contained herein and other valuable consideration, including the
continuing employment of EMPLOYEE from February 4, 2017 through April 14, 2017,
and Severance Payments, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending legally to be bound, hereby agree as
follows:

1. Termination of Employment

 

A.

EMPLOYER and EMPLOYEE agree that, effective April 14, 2017, EMPLOYEE’s
employment with EMPLOYER will terminate.  The parties further agree that from
February 4, 2017 through and including April 14, 2017, EMPLOYEE shall be on paid
leave status, for all time during which EMPLOYEE is not engaged in the
performance of services for or on behalf of EMPLOYER, in accordance with
paragraph 3 herein.  This period of paid leave, from February 4, 2017 through
April 14, 2017, shall hereinafter be referred to as “Consulting Leave” or the
“Consulting Leave Period.” During the Consulting Leave Period, EMPLOYEE shall be
permitted to volunteer her time and service to one or more charities or other
not-for-profit organizations.

 

B.

Except in the event of termination for “cause,” and provided EMPLOYEE executes
the Second Release, the form of which is attached hereto as Appendix A, if
EMPLOYER terminates EMPLOYEE’s employment prior to April 14, 2017, EMPLOYER
agrees to pay to EMPLOYEE, within ten (10) business days of such termination an
amount sufficient to provide EMPLOYEE with: (1) all compensation and benefits
(including without limitation the weekly salary and benefits for the Consulting
Leave Period, as set forth in paragraph 3; (2) the severance payments set forth
in paragraph 4 herein, under the same terms and conditions specified in
paragraph 4, as if EMPLOYEE’s employment had continued through April 14, 2017;
and, (3) the cash equivalent of any and all amounts EMPLOYEE would have earned
from the vesting of restricted stock units and stock options in which EMPLOYEE
would have vested had her employment not been terminated before April 14, 2017,
as set forth in paragraph 4 herein, subject to the same terms and conditions as
provided in paragraph 4.  In the event EMPLOYER terminates EMPLOYEE’s employment
for “cause,” EMPLOYEE shall not be entitled to any severance payments pursuant
to this Agreement and shall only be entitled to those wages, including
Comprehensive Leave and

- 1 -

 

--------------------------------------------------------------------------------

 

 

benefits that EMPLOYEE has earned and accrued prior to termination.  For
purposes of this Agreement, “cause” means employment-related dishonesty, fraud,
violation of the SAIC Code of Conduct, misconduct, disclosure or misuse of
confidential information, or other employment related conduct that is likely to
cause significant injury to EMPLOYER, its affiliates or subsidiaries, or any of
its or their respective employees, officers or directors (including, without
limitation, commission of a felony or similar offense), in each case as
determined by a court of law or arbitrator. “Cause” shall not require that a
civil judgment or criminal conviction has been entered against EMPLOYEE, or a
guilty plea shall have been made by EMPLOYEE, regarding any of the matters
referred to in the previous sentence.  If EMPLOYEE is criminally charged with a
felony or similar offense, that shall be a sufficient, but not a necessary,
basis for such belief.

2. Officer Status

The parties agree that effective February 4, 2017, EMPLOYEE will no longer serve
as a Section 16 officer or an officer of EMPLOYER or any of its affiliates or
subsidiaries.

3. Consulting Leave Compensation

 

A.

Subject to EMPLOYEE signing this Agreement, during her Consulting Leave,
EMPLOYER will continue to pay to EMPLOYEE the gross weekly salary EMPLOYEE
currently earns (Seven Thousand Two Hundred and Twenty Two Dollars and Twelve
Cents ($7,222.12)) (the “Weekly Salary”). EMPLOYEE will also continue to be
eligible for benefits under the same terms and conditions as in effect on the
date of execution of this Agreement. Notwithstanding anything to the contrary,
EMPLOYER’s benefits may change in the future, and EMPLOYEE will be eligible to
participate in applicable future benefits, as may be provided by EMPLOYER to
similarly situated employees.  The Weekly Salary and any benefits to which
EMPLOYEE is entitled under this Agreement shall be paid on a W-2 basis and shall
be subject to all required withholdings and statutory deductions.

 

B.

The parties agree that during her Consulting Leave, EMPLOYEE shall continue to
earn and accrue Comprehensive Leave in accordance with EMPLOYER’s Comprehensive
Leave policy. EMPLOYEE will be compensated by EMPLOYER for all earned and
accrued Comprehensive Leave that remains unused on April 14, 2017, in a lump sum
payment.

4. Severance Payments Following the execution by EMPLOYEE of the Second Release
in the form of the release attached hereto in Appendix A on termination of her
employment with EMPLOYER on April 14, 2017, EMPLOYER agrees to:

 

A.

Pay to EMPLOYEE within ten (10) business days, in a lump sum, a severance
payment of Seven Hundred Sixty Thousand, One Hundred Eighty Three Dollars
($760,183), which is composed of the amounts set forth in Appendix B, attached
hereto and incorporated herein by reference.

 

B.

EMPLOYER also agrees to provide EMPLOYEE with twelve (12) months of executive
outplacement services, up to a maximum amount of Twenty Five Thousand Dollars
($25,000). Employee may begin using those services on a mutually agreeable date
once this Agreement has been executed, and may continue to do so for up to
twelve (12) consecutive months once the service provider has been engaged.

 

C.

Solely as a result of EMPLOYER’s agreement to allow EMPLOYEE to continue to be
employed through April 14, 2017, as set forth in this Agreement, and unless
terminated earlier for cause, EMPLOYEE will vest in certain equity
grants.  These additional vesting opportunities provide EMPLOYEE with additional
compensation (rounded to the nearest whole share) as follows:

 

i.

Vesting on April 10, 2017, of Three Thousand Two Hundred Seventy Five (3,275)
stock options, granted on April 10, 2015;

- 2 -

 

--------------------------------------------------------------------------------

 

 

ii.

Vesting on April 1, 2017, of Three Thousand Eight Hundred Fifty Two (3,852)
stock options, granted on April 1, 2016;

 

iii.

Vesting on April 10, 2017, of Five Hundred Fifty Five (555) restricted stock
units, granted on April 10, 2015;

 

iv.

Vesting on April 1, 2017 of Five Hundred Fifty (550) restricted stock units,
granted on April 1, 2016.

 

 

D.

EMPLOYEE understands that pursuant to EMPLOYER’s Amended and Restated 2013
Equity Incentive Plan, any and all vested options must be exercised within 90
days of termination of employment.  Furthermore, it is understood and agreed by
the parties that in the event the terms and conditions of EMPLOYER’s Amended and
Restated 2013 Equity Incentive Plan differ from or conflict with the terms and
conditions of this Agreement, the terms and conditions of EMPLOYER’s Amended and
Restated 2013 Equity Incentive Plan shall control.

5. Non-Competition Without the prior written consent of EMPLOYER, which consent
must be signed by EMPLOYER’S Chief Executive Officer, while EMPLOYEE remains
employed by EMPLOYER and for a period of one (1) year commencing on the
termination of EMPLOYEE’S employment with EMPLOYER, EMPLOYEE shall not take any
employment, or serve as a director, officer, consultant, advisor, agent, or in
any other capacity whatsoever, directly or indirectly, with (i) Booz Allen
Hamilton; CACI International, Inc.; CSRA Inc.; Engility Holdings, Inc.; Leidos,
Inc.; ManTech International Corporation; Vencore, Inc.; and, Vectrus, Inc.

EMPLOYEE acknowledges and agrees that, in view of her responsibilities while
employed by EMPLOYER, including participation in the development of and having
access to the business plans and growth strategy of EMPLOYER, employment by an
entity referenced above would result in the inevitable disclosure or use of
sensitive EMPLOYER information and, in view of these circumstances, the term and
scope of this restrictive covenant is reasonable. EMPLOYEE further acknowledges
and agrees that a violation of this restrictive covenant would cause irreparable
damage to EMPLOYER and that in the event of a breach or threatened breach by
EMPLOYEE, EMPLOYER would be entitled to injunctive relief, without the posting
of any bond, in addition to such other relief as may be available at law or in
equity.

6. Release EMPLOYEE agrees and acknowledges that she is entitled to no other
severance payments or severance benefits and that no severance payments
described in paragraph 4 herein will be made unless and until EMPLOYEE has
fulfilled all of her obligations under this Agreement, including signing the
Release contained herein and, upon the termination of her employment on April
14, 2017, signing the Second Release, attached hereto as Appendix A. Nothing
herein can or is intended to affect EMPLOYEE’s pension rights or other
retirement benefits or the amount (if any) of any pension payments or other
retirement benefits to which she is entitled, or rights to indemnification
pursuant to EMPLOYER’s or any of its affiliates’ organizational documents and/or
director and officer liability policies covering her activities in connection
with her employment with EMPLOYER.

Except as otherwise provided in this Agreement, and except for causes of action
arising under or in connection with this Agreement, EMPLOYEE hereby absolutely,
unconditionally, and forever releases, acquits, and discharges EMPLOYER and
EMPLOYER’s representatives, officers, directors, employees, and agents, from any
and all actions, causes of action, suits, debts, costs, expenses, damages,
losses, claims, liabilities, and demands of any character, nature or kind,
whether known or unknown, matured or contingent, liquidated or unliquidated, in
law, equity, or otherwise, which any party ever had, now has or can, shall or
may have arising from or relating to EMPLOYEE’s employment by EMPLOYER and/or
the cessation of that employment.  This Agreement and General Release expressly
extends to all claims based on the present and future effects of past acts of
EMPLOYER. The general release in this paragraph is intended specifically to
include, but is not limited to, all claims or causes of action which any party
could, might or may assert arising under any federal, state, or local statute or
ordinance providing any remedy, including, but not limited to, claims or causes
of action arising under Title VII of the Civil Rights Act of 1964, as amended,
the Age

- 3 -

 

--------------------------------------------------------------------------------

 

Discrimination in Employment Act, as amended, and the Older Workers Benefit
Protection Act of 1990, from the beginning of time to the date of execution of
this Release.

7. Covenants, Representations and Warranties to Continue The agreements,
covenants, representations, and warranties of the parties set forth in this
Agreement shall survive the date of the Agreement and the performance by the
parties of any and all obligations under it. All such agreements and covenants
shall be binding and enforceable against the parties bound thereby in accordance
with their terms.

Notwithstanding anything contained in this Agreement to the contrary, nothing
herein, expressed or implied, is intended to confer on any person or entity
other than the parties hereto or their respective officers, directors,
representatives, employees, agents, successors, heirs, executors, estates, and
personal and legal representatives, any rights, remedies, obligations, or
liabilities under, or by reason of, this Agreement.

8. Authority to Contract Each party represents that it or she understands all
the terms of this Agreement that it or she is duly authorized and permitted to
enter into this Agreement on behalf of itself or herself, and that it or she
enters into this Agreement voluntarily.

9. Entire Agreement This Agreement constitutes the final written expression of
all of the agreements between the parties with respect to the subject matter
hereof and is a complete and exclusive statement of those terms. EMPLOYEE agrees
that no representations, promises or agreements of any kind, other than the
express written terms of this Agreement, have been made to her or on her behalf
by any person or entity to cause her to sign this Agreement.

10. Non-Admission This Agreement is made by the parties to avoid the threat of
future litigation and shall never, at any time, for any purpose, be considered
as an admission of liability, fault, or responsibility on the part of any party
or representative thereof.  Specifically, it is understood and agreed that the
payments and any other consideration referred to herein shall not be deemed to
be an admission of liability by EMPLOYER.

11. Proprietary Information

 

A.

EMPLOYEE understands that EMPLOYER possesses confidential, sensitive and
proprietary, non-public information (collectively, “Proprietary Information” as
defined below) which is important to its business.  For purposes of this
Agreement, “Proprietary Information” includes, but is not limited to,
information about or from or related to any clients of EMPLOYER or its
subsidiary(ies) or affiliate(s); information that was or will be developed,
created, or discovered by or on behalf of EMPLOYER or is developed, created or
discovered by EMPLOYEE while performing services; or which became or will become
known by, or was or is conveyed to EMPLOYER which has commercial value in
EMPLOYER’s business.  “Proprietary Information” includes, but is not limited to,
trade secrets, designs, technology, know-how, works of authorship, source and
object code, algorithms, processes, data, computer programs, ideas, techniques,
inventions (whether patentable or not), business and product development plans,
clients’ customers, customer lists and other information concerning EMPLOYER’s
actual or anticipated business, research or development, personnel information,
terms of compensation and performance levels of EMPLOYER’s employees,
information related to EMPLOYER’s products, processes, practices, programs,
strategies, suppliers, pricing, information which EMPLOYEE has received in
confidence by or for EMPLOYER from any other person. “Proprietary Information”
does not include information that was within EMPLOYEE’s possession or knowledge
prior to it being provided or disclosed to EMPLOYEE by EMPLOYER or that is
required to be disclosed in a judicial or administrative proceeding or is
otherwise requested or required by law or regulation or legal authority.

 

B.

At all times, both during the term of this Agreement and after its termination,
EMPLOYEE agrees to keep confidential and in trust, and will not use or disclose,
any Proprietary

- 4 -

 

--------------------------------------------------------------------------------

 

 

Information without the prior written consent of an officer of EMPLOYER, except
as may be necessary in the ordinary course of performing the services under this
Agreement.  At the termination of the Agreement, EMPLOYEE shall return to
EMPLOYER all information, materials, documents, manuals, and all other printed
or reproduced materials, regardless of the format, including, but not limited
to, computer discs and programs, hard drives, flash drives, materials stored on
a cloud or server, cell or smart phones, tablets or any other electronic device
provided by EMPLOYER to EMPLOYEE, or which the EMPLOYEE uses in her employment
with EMPLOYER, and all copies of such materials made by or for the benefit of
EMPLOYEE.

12. Return of EMPLOYER Property  EMPLOYEE agrees to return to EMPLOYER all
property provided to her by EMPLOYER, including but not limited to all
computers, electronic devices, tablets, cell or smart phones, equipment,
computer hardware, software and accessories, credit cards, company badge and
keys.

13. Federal Law Protections

 

A.

Notwithstanding anything contained in this Agreement to the contrary, to the
extent protected by the whistleblower provisions of federal law or regulation,
nothing in this Agreement prohibits EMPLOYEE from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General.  EMPLOYEE does not
need the prior authorization of EMPLOYER to make any such reports or
disclosures, and EMPLOYEE is not required to notify EMPLOYER that she has made
such reports or disclosures. Furthermore, this Agreement is not intended to
interfere with EMPLOYEE’s exercise of any protected, non-waivable right, such as
those identified herein, including, specifically, EMPLOYEE’s right to file a
charge with the Equal Employment Opportunity Commission or other government
agency.

 

B.

By entering into this Agreement, however, EMPLOYEE acknowledges that the
consideration set forth herein is in full satisfaction and is inclusive of any
and all amounts, including but not limited to attorneys’ fees, to which EMPLOYEE
might be entitled or which may be claimed by EMPLOYEE or on EMPLOYEE’s behalf
against EMPLOYER, except with respect to those claims protected by the
whistleblower provisions of federal law or regulation.  With respect to all
other claims, EMPLOYEE forever discharges the EMPLOYER from any liability to
EMPLOYEE for any acts or omissions occurring on or before the date of EMPLOYEE’s
signing of this Agreement.

14. Breach of Agreement If EMPLOYEE breaches her promise and files or
participates in a legal proceeding based on any such released claims, except
with respect to those claims protected by the whistleblower provisions of
federal law or regulation, EMPLOYER’s obligation to make the payments and
benefits referred to herein shall terminate immediately, and the EMPLOYEE shall
(i)  repay to EMPLOYER any money paid to her pursuant to this Agreement; (ii)
pay for all costs incurred by EMPLOYER, including reasonable attorneys’ fees, in
defending against EMPLOYEE’s claim; and (iii) pay all other damages awarded by a
court of competent jurisdiction or arbitral tribunal.

15. Non-Disparagement EMPLOYEE agrees that she will not disparage, debase, or
demean EMPLOYER and EMPLOYER’s representatives, officers, directors, employees,
and agents.  If the EMPLOYEE breaches the terms of this paragraph, EMPLOYER’s
obligation to make the payments and benefits set forth herein shall terminate
immediately, and the EMPLOYEE will (i) repay to EMPLOYER any money paid to her
pursuant to this Agreement; (ii) pay for all costs incurred by EMPLOYER,
including reasonable attorneys’ fees, in defending against EMPLOYEE’s claim; and
(iii) pay all other damages awarded by a court of competent jurisdiction or
arbitral tribunal.  EMPLOYER agrees that it will not disparage, debase or demean
EMPLOYEE and will use reasonable efforts to ensure that its officers, directors,
executives and employees do not disparage, debase or demean EMPLOYEE.  If
EMPLOYER breaches the term of this paragraph, the EMPLOYER will pay for all
costs incurred by EMPLOYEE,

- 5 -

 

--------------------------------------------------------------------------------

 

including reasonable attorneys’ fees, in bringing a cause of action against
EMPLOYER, and pay all other damages awarded by a court of competent jurisdiction
or arbitral tribunal.

16. Non-Solicitation Following her termination of employment on April 14, 2017,
and for one (1) year thereafter, EMPLOYEE agrees that she will not directly or
indirectly recruit, solicit, or hire any employee of EMPLOYER, or induce or
attempt to induce any employee of EMPLOYER to terminate his/her employment with,
or otherwise cease his/her relationship with, EMPLOYER. EMPLOYEE also agrees
that for the same one (1) year period, EMPLOYEE will not directly solicit the
business of any of the customers of EMPLOYER with whom EMPLOYEE worked directly
or who were introduced by EMPLOYER.

17. Continued Availability and Cooperation  EMPLOYEE shall reasonably cooperate
with EMPLOYER and with EMPLOYER’s counsel in connection with any present and
future actual or threatened litigation or administrative proceeding involving
EMPLOYER that relates to events, occurrences or conduct occurring (or claimed to
have occurred) during the period of EMPLOYEE’s employment by EMPLOYER.  EMPLOYER
agrees to pay all reasonable expenses incurred by EMPLOYEE in cooperating.  This
cooperation by EMPLOYEE shall include, but not be limited to:

 

A.

Making herself reasonably available for interviews and discussions with
EMPLOYER’s counsel for depositions and trial testimony; and,

 

B.

If depositions or trial testimony are to occur, making herself reasonably
available and cooperating in the preparation therefor as and to the extent that
EMPLOYER or the EMPLOYER’s counsel reasonably requests.

18. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both EMPLOYEE and EMPLOYER.

19. Provisions to Survive Agreement The parties agree that the provisions of
paragraphs 4, 5, 6, 7, 9, 10, 11, 12 and 16 shall survive the Agreement.

20. Governing Law This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Virginia.

21. Arbitration Any disputes arising under or relating to this Agreement shall
be subject to arbitration pursuant to the American Arbitration Association’s
Employment Arbitration Rules and Mediation Procedures, as in effect when the
dispute arose.  The situs of any arbitration between the parties shall be
Virginia, and the arbitrators shall have the authority to decide the issue of
arbitrability.  Any such arbitration will be conducted in the Commonwealth of
Virginia and will be decided in accordance with and determined by the laws of
the Commonwealth of Virginia, without regard to conflicts of laws or choice of
laws.

22. Successors and Assigns This Agreement shall be binding upon, and inure to
the benefit of, both parties.  The parties agree that the EMPLOYEE may not
assign this Agreement, her obligations to perform services, or her right to
receive any sums due thereunder without the prior written consent of the
EMPLOYER, including the EMPLOYER’S successors and assigns, including any
corporation or entity with which, or into which, the EMPLOYER may be merged or
which may succeed to its assets or business.

23. Captions and Paragraph Headings Captions and paragraph headings used herein
are for convenience and are not part of this Agreement and shall not be used in
construing it.

24. Further Assurances Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

25. Miscellaneous

 

A.

No delay or omission by the either party in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a party on any

- 6 -

 

--------------------------------------------------------------------------------

 

 

one occasion shall be effective only in that instance and shall not be construed
as a bar or waiver by that party of any right on any other occasion.

 

B.

In the event that any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

26. Acknowledgement EMPLOYEE acknowledges that:

 

A.

She has been advised to consult an attorney prior to signing this Agreement;

 

B.

With respect only to claims or causes of action or potential claims or causes of
action subject to the Age Discrimination in Employment Act, as amended (the
“ADEA”), she has twenty-one (21) days after the date of this Agreement is
provided to her to sign and deliver the signed copy of the Agreement to EMPLOYER
(although she may choose to sign and deliver the Agreement sooner);

 

C.

With respect only to claims or causes of action or potential claims or causes of
action subject to the ADEA, she has a period of seven (7) days after a signed
copy of this Agreement is delivered to EMPLOYER to cancel and revoke it;

 

D.

With respect to all claims or causes of action or potential claims or causes of
action other than those under the ADEA, this Agreement is effective and binding
upon signature of all parties;

 

E.

She has read and fully understands all of the provisions of this Agreement, and
she is knowingly and voluntarily agreeing to its terms;

 

F.

Should she rescind her acceptance of this Agreement as provided in sub-paragraph
(C) above, with respect to claims pursuant to the ADEA, EMPLOYER has no
obligation to pay any part of the amounts described herein.

- 7 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, EMPLOYER and EMPLOYEE, intending to be legally bound, have
executed this Agreement as of the last date stated below.

Dated this 19th day of January, 2017.

 

WITNESS:

 

Science Applications International Corporation

/s/  Steven G. Mahon

 

/s/  Anthony J. Moraco

 

 

By:

Anthony J. Moraco

 

 

Title:

Chief Executive Officer

 

- 8 -

 

--------------------------------------------------------------------------------

 

With respect to claims or causes of action or potential claims or causes of
actions pursuant to the Age Discrimination in Employment Act, as amended, I
understand that I have twenty-one (21) days to consider the offer made to me in
this Agreement. My signature below affirms that I have knowingly and voluntarily
elected to shorten that period.

Dated this 10th day of January, 2017.

 

WITNESS:

  

    

 

/s/   Vernon Wilkins

  

    

/s/   Kimberly Admire

Vernon Wilkins

  

    

Kimberly Admire

 

 

- 9 -

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

SECOND RELEASE

 

FOR GOOD AND VALUABLE CONSIDERATION received by Kimberly Admire (“EMPLOYEE”)
from Science Applications International Corporation, (“EMPLOYER”), the receipt
of which is hereby acknowledged, and in accordance with the AGREEMENT AND
GENERAL RELEASE entered into between the parties on or about January 19, 2017
(the “Agreement”), which Agreement is incorporated herein by reference and made
a part hereof, and except in each case for causes of action arising under or in
connection with the foregoing Agreement and this Second Release, EMPLOYEE hereby
absolutely, unconditionally, and forever releases, acquits, and discharges
EMPLOYER and EMPLOYER’s representatives, officers, directors, employees, and
agents, from any and all actions, causes of action, suits, debts, costs,
expenses, damages, losses, claims, liabilities, and demands of any character,
nature or kind, whether known or unknown, matured or contingent, liquidated or
unliquidated, in law, equity, or otherwise, which any party ever had, now has or
can, shall or may have arising from or relating to EMPLOYEE’s employment by
EMPLOYER and/or the cessation of that employment. This release expressly extends
to all claims based on the present and future effects of past acts of EMPLOYER.
The general release in this paragraph is intended specifically to include, but
is not limited to, all claims or causes of action which any party could, might
or may assert, or which any personal representative, successor, heir or assign
of EMPLOYEE hereafter can, shall or may have, against EMPLOYER arising under any
federal, state, or local statute or ordinance providing any remedy, including,
but not limited to, claims or causes of action arising under Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act,
as amended, and the Older Workers Benefit Protection Act of 1990, from the
beginning of time to the date of execution of this Release.  Nothing herein can
or is intended to affect EMPLOYEE’s pension rights or other retirement benefits
or the amount (if any) of any pension payments or other retirement benefits to
which she is entitled, or rights to indemnification pursuant to EMPLOYER’s or
any of its affiliates’ organizational documents and/or director and officer
liability policies covering her activities in connection with her employment
with EMPLOYER.

 

--------------------------------------------------------------------------------

 

EMPLOYEE acknowledges that:

 

 

A.

She has been advised to consult an attorney prior to signing this Agreement;

 

B.

With respect only to claims or causes of action or potential claims or causes of
action subject to the Age Discrimination in Employment Act, as amended (the
“ADEA”), she has twenty-one (21) days after the date of this Agreement is
provided to her to sign and deliver the signed copy of the Agreement to EMPLOYER
(although she may choose to sign and deliver the Agreement sooner);

 

C.

With respect only to claims or causes of action or potential claims or causes of
action subject to the ADEA, she has a period of seven (7) days after a signed
copy of this Agreement is delivered to EMPLOYER to cancel and revoke it;

 

D.

With respect to all claims or causes of action or potential claims or causes of
action other than those under the ADEA, this Agreement is effective and binding
upon both parties;

 

E.

She has read and fully understands all of the provisions of this Agreement and
she is knowingly and voluntarily agreeing to its terms;

 

F.

Should she rescind her acceptance of this Agreement as provided in sub-
paragraph (C) above, with respect to claims pursuant to the ADEA, EMPLOYER has
no obligation to pay any part of the amounts described herein.

IN WITNESS WHEREOF, EMPLOYEE, intending to be legally bound, has executed this
Release as of the date stated below.

With respect to claims or causes of action or potential claims or causes of
actions pursuant to the Age Discrimination in Employment Act, as amended, I
understand that I have twenty-one (21) days to consider this Release. My
signature below affirms that I have knowingly and voluntarily elected to shorten
that period.

Dated this __________ day of __________, 2017.

 

WITNESS:

  

    

 

 

  

    

 

 

  

    

Kimberly Admire

 

 




 

--------------------------------------------------------------------------------

 

 

APPENDIX B

 

 

 

CALCULATION OF SEVERANCE

 

 

 

Current base

$375,550

 

 

 

 

      X 1.25

 

 

 

 

$469,438

 

 

 

 

 

 

 

 

STI

$220,596

 

(Average of 3 years)

 

 

      X 1.25

 

 

 

 

$275,745

 

 

 

 

 

 

 

 

Benefits1

$12,000

 

 

 

 

      X 1.25

 

 

 

 

$15,000

 

 

 

 

 

 

 

 

TOTAL

$760,183

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



1 Based on estimated annual health & welfare benefits costs.

 

 

 